     Case 2:18-cv-02610-JAM-DB Document 42 Filed 06/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     TIMOTHY M. BRENNER, JR.,                             Case No. 2:18-cv-02610 JAM DB
12
                                           Plaintiff, ORDER GRANTING PARTIES’
13                                                    STIPULATED NUNC PRO TUNC
                    v.                                REQUEST FOR EXTENSION OF TIME
14                                                    TO FILE UPDATED JOINT STATUS
                                                      REPORT
15   LISA R. YBARRA, et al.,
16                                      Defendants.
17

18         Good cause having been shown, the parties’ stipulated request for an extension of time to

19   file an updated joint status report is GRANTED. The parties shall file an updated status report no

20   later than July 2, 2020.

21         IT IS SO ORDERED.

22
     Dated: June 29, 2020                                   /s/ John A. Mendez___________
23                                                          The Honorable John A. Mendez
24

25

26

27

28
                                                      1
                                                                   [Proposed] Order (2:18-cv-02610 JAM DB)
